Citation Nr: 0325336	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for diabetes mellitus. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran and spouse


ATTORNEY FOR THE BOARD
J. D. Deane, Associate Counsel 



REMAND 

The veteran served on active duty from January 1980 to April 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claims folder is now in the custody of the 
Baltimore RO. 

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in May 2003, and to make the final 
determination of the claim.  

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
was enacted and modified VA's duty to notify and duty to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  As no document of record 
meets the specific notice requirements erected by the VCAA, 
further procedural development is needed.  Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).  Also, the Board 
determines that additional evidentiary development is 
required. 

In order to comply with the changes in the law, the case is 
remanded for the following action:  

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§  5103, and 5103A are fully complied 
with and satisfied.  The duty to notify 
includes notice that VA will obtain 
records of Federal agencies, including VA 
records, the veteran identifies; and that 
he is responsible for identifying and 
submitting records from State or local 
governments, private health-care 
providers, current or former employers and 
other non-Federal governmental sources, 
unless he signs a release, which would 
authorize VA to obtain them.

2.  Obtain the veteran's medical records 
for treatment of diabetes mellitus since 
2000 from the VA Medical Center in 
Baltimore, Maryland.

3.  Schedule the veteran for a VA 
examination to determine the current 
level of disability due to 
service-connected diabetes mellitus.  The 
examiner is asked to comment on whether 
it is medically indicated that the 
veteran should avoid strenuous 
occupational activity and whether there 
is evidence of either progressive weight 
loss and strength or diabetic 
complications, such as, diabetic 
retinopathy, peripheral neuropathy, renal 
disease or heart disease.  If deemed 
necessary by the examiner, any diabetic 
complication should be separately 
evaluated by the appropriate specialist.  
The examiner should express an opinion 
concerning the effect of the service-
connected diabetes mellitus on the 
veteran's ability to secure and/or 
maintain substantially gainful 
employment.  The claims folder must be 
made available to the examiner for 
review.

4.  Thereafter adjudicate the veteran's 
claim for increase for diabetes mellitus 
and the TDIU claim, considering the 
evidence received since the September 
1996 Statement of the Case, including the 
statement of a VA physician, received in 
May 2003.  If any claim remains adverse 
to the veteran, issue a supplemental 
statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




